Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
37 CFR 1.475(c) states, “If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.”

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.	Claims 1-20, drawn to a 1st multi-modal biometric analysis system, classified in class G06F 21/32.
Group II.	Claims 21-31, drawn to a method of authentication, classified in class G06F 21/83.
Group III.	Claim 32, drawn to a non-transitory computer-readable medium, classified in class G06V 40/16.
Group IV.	Claims 33-36, drawn to a 2nd multi-modal biometric analysis system, classified in class G06F 16/436.

This application additionally contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1, drawn to determining biometric authenticity based on capturing and analyzing only corneal reflections data [e.g., see Specification Paragraph 10]; 
Species 2, drawn to determining biometric authenticity based on capturing and analyzing only retinal retro-reflection data [e.g., see Specification Paragraph 10]; 
Species 3, drawn to determining biometric authenticity based on capturing and analyzing only skin texture under near infrared light data [e.g., see Specification Paragraph 10]; 
Species 4, drawn to determining biometric authenticity based on capturing and analyzing only skin texture under visible light data [e.g., see Specification Paragraph 10]; 
Species 5, drawn to determining biometric authenticity based on capturing and analyzing only facial shadow identification data [e.g., see Specification Paragraph 10]; 
Species 6, drawn to determining biometric authenticity based on capturing and analyzing only eye position detection data [e.g., see Specification Paragraph 10]; 
Species 7, drawn to determining biometric authenticity based on capturing and analyzing only fingerprint biometric authenticity data [e.g., see Specification Paragraph 11]; 
Species 8, drawn to determining biometric authenticity based on capturing and analyzing only voice biometric authenticity data [e.g., see Specification Paragraph 12]; 
Species 9, drawn to determining biometric authenticity based on capturing and analyzing only gait biometric authenticity data [e.g., see Specification Paragraph 13]; 
Species 10, drawn to determining biometric authenticity based on capturing and analyzing only physical structures of the palm data [e.g., see Specification Paragraph 14]; 
Species 11, drawn to determining biometric authenticity based on capturing and analyzing only shape of the palm data [e.g., see Specification Paragraph 14]; 
Species 12, drawn to determining biometric authenticity based on capturing and analyzing only dimensions associated with the palm data [e.g., see Specification Paragraph 14]; 
Species 13, drawn to determining biometric authenticity based on capturing and analyzing only dimensions associated with the fingers data [e.g., see Specification Paragraph 10]; 
Species 14, drawn to determining biometric authenticity based on capturing and analyzing only location of veins in the palm data [e.g., see Specification Paragraph 15]; 
Species 15, drawn to determining biometric authenticity based on capturing and analyzing only location of veins in fingers of the subject data [e.g., see Specification Paragraph 15]; and
Species 16, drawn to determining biometric authenticity based on capturing and analyzing a combination of two or more of corneal reflections data, retinal retro-reflection data, skin texture under near infrared light data, skin texture under visible light data, facial shadow identification data, eye position detection data, fingerprint biometric authenticity data, voice biometric authenticity data, gait biometric authenticity data, physical structures of the palm data, shape of the palm data, dimensions associated with the palm data, dimensions associated with the fingers data, location of veins in the palm data, and location of veins in fingers of the subject data [e.g., see Specification Paragraphs 10-15 – Please note: If the applicant elects this species, please identify the specific combination].
The species are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and operations) for each identified species.
In addition, the species are not obvious variants of each other based on the current record.
Applicant is required in reply to this action to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Currently, claim 33 arguably appears to be generic.

The groups of inventions/species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Any international application must relate to one invention only or to a group of inventions/species so linked as to form a single general inventive concept.  
Where a group of inventions/species is claimed the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions/species involving one or more of the same or corresponding special technical features.  
The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions/species, considered as a whole, makes over the prior art.  See MPEP 1850.  
The species and inventions listed above lack unity of invention because even though they require the technical feature of determining a biometric authenticity of a subject, this technical feature is not a special technical feature as it does not make a contribution over the prior art, as demonstrated by the “X” and “Y” references on the International Search Report.  
As demonstrated by the “X” and “Y” references on the International Search Report, at least one independent claim of the application does not avoid the prior art, therefore, the special technical feature of the application is anticipated by or obvious in view of the prior art.  
Consequently, the species and inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention and/or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
18 July 2022